UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------------X
TRUSTEES OF THE NORTHEAST CARPENTERS
HEALTH, PENSION, ANNUITY, APPRENTICESHIP,
and LABOR-MANAGEMENT COOPERATION
FUNDS,                                                               MEMORANDUM & ORDER
                                                                     20-CV-5624(DRH)

                                   Petitioners,

        -against-

PRECISION ENTERPRISE OF NY INC.

                                    Respondent.
-------------------------------------------------------------------X

APPEARANCES:

For Petitioners:
Virginia & Ambinder LLP
40 Broad Street, 7th Floor
New York, NY 10004
By: Marlie Blaise, Esq.
      Nicole Marimon, Esq.

For Respondent: No Appearance

HURLEY, Senior District Judge:

        Petitioners, Trustees of the Northeast Carpenters Health, Pension, Annuity,

Apprenticeship, and Labor Management Cooperation Funds (the “Funds” or

“Petitioners”) commenced this proceeding to confirm and enforce an Arbitrator’s

Award rendered on October 26, 2020 against respondent Precision Enterprise of NY

Inc. ( “Respondent”) pursuant to a collective bargaining agreement. For the reasons set

forth below, the petition is granted.




                                                    Page 1 of 8
                                   BACKGROUND

      The following facts are taken from the Petition and exhibits thereto and

presumed true as no response to the petition has been filed and the time in which to

do so has expired.

      On or about November 26, 2010, Respondent executed an agreement (the

“International Agreement”) with the United Brotherhood of Carpenters and Joiners of

America (“UBCJA”). The International Agreement provides that it is effective for three

years from November 16, 2010 and automatically renews for subsequent three-year

periods unless written notice to terminate is provided. Neither UBCJA nor

Respondent has provided written notice to terminate. Under the terms of

International agreement, Respondent agreed to pay “annuity, pension, and/or health

and welfare contributions for an employee’s work in each locality …in such

amounts as are identified in the applicable collective bargaining agreement for that

locality.” The relevant agreement covering the work performed by the Respondent in

the jurisdiction of the North Atlantic States Regional Council of Carpenters is the July

1, 2011 through May 31, 2016 Southeast Region Agreement (the “2011-16 CBA”).

Respondent is also member of the Construction Contractors Association (the

“Association”). Accordingly, by way of executing the International Agreement and as a

member of the Association, Respondent also became bound to the July 1, 2016 through

April 30, 2019 Southeast Region Agreement (the “2016-19 CBA”) and the May 1, 2019

through April 30, 2022 Southeast Region Agreement (the “2019-22 CBA”) (together

“the CBAs”) entered into between the Association and the Union. The CBAs require



                                       Page 2 of 8
Respondent, inter alia, to make contributions to the Funds for all work performed

within the trade and geographical jurisdiction of the Union (“Covered Work”). The

CBAs further provide that the Employer agrees that it is bound by and shall

comply with the Agreements and Declarations of Trust and the Plans or other

associated documents adopted by and governed by the Funds.

      The Trustees of the Funds established an Employer Contribution Audit and

Collection Policy (“Collection Policy”). The Collection Policy defines “contributions” as

the monetary contributions due to the Funds plus the supporting remittance report,

shop report, or weekly payroll report. The CBAs and the Collection Policy provide that

the Funds have the right to audit an employer’s books and records to determine

whether it complied with its obligation to remit contributions to the Funds. Under the

Collection Policy, in the event an employer fails to remit contributions to the Funds,

the matter shall be sent to arbitration before the Funds’ designated

arbitrator.

      The CBAs and the Collection Policy state that the employer shall be liable for

all costs incurred in collecting the delinquent contributions, including without

limitation interest, liquidated damages, attorneys’ fees, audit costs, and arbitration

fees. Under the Collection Policy, interest on delinquent contributions is to be

calculated at the minimum rate of 0.75% per month, compounded and “[l]iquidated

damages shall be calculated from the Due Date and shall become due and owing if suit

is commenced. The amount of the liquidated damages shall be 20% of the delinquent

Contributions.”



                                        Page 3 of 8
      A dispute arose when an audit of Respondent covering January 1, 2015 through

September 23, 2018 revealed that Respondent failed to remit contributions in the

principal amount of $100,607.43. Thereafter, Petitioners initiated arbitration before

the designated arbitrator, J.J. Pierson. Petitioners noticed said arbitration by mailing

a Notice of Intent to Arbitrate Delinquency to Respondent by Certified Mail

      A hearing was held and the arbitrator rendered his award, in writing, dated

October 26, 2020, determining said dispute (the “Award”). The arbitrator found that

Respondent violated the CBAs when it failed to remit all required contributions to the

Funds, and ordered Respondent to pay the Funds the sum of $167,722.06, consisting of

the principal sum of delinquent contributions of $100,607.43, plus interest thereon of

$34,204.39, liquidated damages of $20,121.49, audit costs of $11,038.75, attorneys’ fees

of $950, and the arbitrator’s fee of $800. The Award has not been vacated or modified

and no application for such relief is currently pending. Respondent has failed to abide

by the Award. The instant petition was filed within one-year of the Award and is

therefore timely.

                                     DISCUSSION


I.    Confirmation of the Arbitration Award - General Legal Principles

      “Section 301 of the Labor Management Relations Act (LMRA), 29 U.S.C. § 185 .

. ., provides federal courts with jurisdiction over petitions brought to confirm labor

arbitration awards.” Local 802, Associated Musicians of Greater N.Y. v. Parker

Meridien Hotel, 145 F.3d 85, 88 (2d Cir. 1998). Courts treat a petition to confirm

an arbitration award as akin to a motion for summary judgment. See Hall St. Assocs.,

                                        Page 4 of 8
L.L.C. v. Mattel, Inc., 552 U.S. 576, 582, 128 S. Ct. 1396, 170 L. Ed. 2d 254

(2008); D.H. Blair & Co. v. Gottdiener, 462 F.3d 95, 107-08 (2d Cir. 2006). A movant is

entitled to summary judgment when it “shows that there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a).

       Confirmation of an arbitration award is ‘a summary proceeding that merely

makes what is already a final arbitration award a judgment of the court[.]’ ” D.H.

Blair, 462 F.3d at 110 (quoting Florasynth, Inc. v. Pickholz, 750 F.2d 171, 176 (2d Cir.

1984)). As such, “judicial review of an arbitration award is narrowly limited.” Barbier

v. Shearson Lehman Hutton Inc., 948 F.2d 117, 120 (2d Cir. 1991). The district court’s

role is to ensure that the arbitrator “acted within the scope of the authority granted

him by the parties” and that there is “at least a ‘barely colorable justification for the

outcome reached.’ ” Trs. of the N.Y.C. Dist. Council of Carpenters Pension Fund v.

Interior Cinema Inc., 2015 WL 6459261, at *4 (S.D.N.Y. Oct. 23, 2015) (quoting Landy

Michaels Realty Corp. v. Local 32 B–32J, Serv. Emps. Int'l Union, 954 F.2d 794, 797

(2d Cir. 1992)). "[A] court must confirm an arbitration award as long as it 'draws its

essence from the collective bargaining agreement and is not the arbitrator's own brand

of industrial justice.'" Trs. of Empire State Carpenters Annuity, Apprenticeship, Labor-

Mgmt. Cooperation, Pension and Welfare Funds v. Baroco Contracting Corp., 2016 WL

2893239, at *3 (E.D.N.Y. Apr. 19, 2016) (quoting Trs. Of Empire State Carpenters

Annuity, Apprenticeship, Labor-Mgmt. Cooperation, Pension & Welfare Funds v.

Fourmen Constr., Inc., 2016 WL 146245, at *2 (E.D.N.Y. Jan. 13, 2016)).



                                        Page 5 of 8
II.   The Award is Confirmed

      A.     Liability

      Here, the documentation before this Court establishes that Respondent was

bound by the CBAs and Collection Policy during the relevant time period, that the

Funds complied with the collection policy, and that the dispute was submitted to

arbitration with due notice to the Respondent. Furthermore, the arbitrator reasonably

determined that Respondent failed to remit said contributions to the Funds.

      B.     Damages

      In his award, the arbitrator ordered Respondent to pay the Funds the sum of

$167,722.06, consisting of the principal sum of delinquent contributions of

$100,607.43, plus interest thereon of $34,204.39, liquidated damages of $20,121.49,

audit costs of $11,038.75, attorneys’ fees of $950, and the arbitrator’s fee of $800

pursuant to the CBAs..

      As the Arbitrator granted these sums in accordance with the CBAs and

Collection Policy, he has provided far more than a “barely colorable justification.” See

Marine Pollution Serv., Inc. v. Local 282, 857 F.2d 91, 94 (2d Cir. 2013).

      C.     Attorney’s Fees and Costs

      Courts in this district have observed that “courts have routinely awarded

attorney’s fees in cases where a party merely refuses to abide by an arbitrator’s award

without challenging or seeking to vacate it through a motion to the court.” Trustees of

New York Dist. Council of Carpenters Pension Fund v. All. Workroom Corp., 2013 WL



                                        Page 6 of 8
6498165, at *6 (S.D.N.Y. Dec. 11, 2013) (internal quotations marks omitted).

Reasonable attorney’s fees are calculated according to the lodestar method, which

requires multiplying the number of hours reasonably expended by a reasonable hourly

rate. See McDonald v. Pension Plan of the NYSA–ILA Pension Trust Fund, 450 F.3d

91, 96 (2d Cir. 2006) (per curiam).

      In support of the petitioners’ claim for attorney’s fees arising out of this petition,

the petitioners’ counsel submitted a summary of tasks completed and time billed,

totaling 6.2 hours of work. Petitioners’ counsel billed $350 per hour for a partner at

Virginia & Ambinder, LLP (“V&A”) and $275 for a junior associate. These rates are

reasonable given the prevailing rates in this district. See Trustees of New York Dist.

Council of Carpenters Pension Fund v. Concrete Brothers Construction LLC, 2020 WL

3578200 (S.D.N.Y. July 1, 2020) Because the rates billed and time expended on this

action by the petitioners’ counsel are reasonable, the Court grants the Petitioners’

request for $1757.50 in attorney’s fees.

      Court costs for court filing fees and service fees are routinely permitted. Here

Petitioner seeks $473 in filing fees and service fees; however, no support

documentation for these amounts is provided. While the Court’s docket confirms the

payment of the $400 filing fee, Petitioner has not submitted any documentation the

the additional $73 sought. Accordingly, the Court grants costs in the amount of

$400.00




                                        Page 7 of 8
      D.     Post-judgment Interest

      The petitioners are also entitled to post-judgment interest on the full amount of

the judgment at the rate provided under 28 U.S.C. § 1961(a). See Lewis v. Whelan, 99

F.3d 542, 545 (2d Cir. 1996) (“The award of post-judgment interest is mandatory on

awards in civil cases as of the date judgment is entered.”) (citing 28 U.S.C. § 1961(a)).

                                    CONCLUSION

      The petition to confirm the arbitration award in the amount of $167,722.06,

(consisting of the principal sum of delinquent contributions of $100,607.43, plus

interest thereon of $34,204.39, liquidated damages of $20,121.49, audit costs of

$11,038.75, attorneys’ fees of $950, and the arbitrator’s fee of $800) is granted.

Petitioners are further awarded attorneys’ fees in the amount of $1757.50, costs in the

amount of $400.00, and post judgment interest pursuant to 28 U.S.C. § 1961. The

Clerk of Court is directed to enter judgment accordingly and to close this case.

      SO ORDERED.

Dated: Central Islip, New York           s/ Denis R. Hurley
       May 10, 2020                     Denis R. Hurley
                                        United States District Judge




                                        Page 8 of 8
